IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT

                         _____________________________

                                  No. 91-2763
                         _____________________________

ELVIS E. JOHNSON
                                            Plaintiff-Appellee

                                           versus

ROBERT SAWYER, ET AL.,
                                            Defendants,
UNITED STATES OF AMERICA
                                            Defendant-Appellant.

          _________________________________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
          _________________________________________________


Before JOHNSON, GARWOOD, and WIENER, Circuit Judges.

WIENER, Circuit Judge:

     In this suit for damages under the Federal Torts Claims Act

(FTCA    or    the    Act),1    the   United    States     as   Defendant-Appellant

appeals       the    decision    of   the    district     court   in   favor   of     the

Plaintiff-Appellee Elvis E. Johnson.                His FTCA action arises from

the public dissemination of private taxpayer information about

Johnson by agents of the IRS.               Finding no reversible error on the

issue of liability, we affirm that part of the judgment of the

district       court    as     well   as     special    damages    albeit      with    a

modification of the pension loss element.                   But in the absence of

any explanation by the district court of how it calculated damages


     1
        28 U.S.C. §§ 1291, 1346, 2671-2680 (1988)(FTCA or the Act).
for emotional distress and mental anguish, we reverse and remand

for further explanation or re-calculation of the quantum of damages

awarded for that aspect of Johnson's injuries.



                                I

                      FACTS AND PROCEEDINGS

     The facts of this case are reported in considerable detail in

the published opinions of the district court.2    We therefore set

out in this opinion only those facts required to give necessary

perspective of the issues of significance presented by the instant

appeal.

     Elvis Johnson began selling insurance for a branch of the

American National Life Insurance Company (American National) in the

early 1950s. Johnson was a proficient salesman who advanced up the

company ladder, eventually becoming one of its sales leaders.   In

1972, Johnson moved from Missouri, where he was head of a sales

region, to American National's headquarters in Galveston, Texas.

     After the move to Galveston, Johnson continued to advance.

Eventually, he became the Senior Executive Vice President, the

Chief Marketing Officer, and a member of the Board of Directors.

At the time of his forced resignation, he was in line to become the

company's next Chief Executive Officer.

     In the late 1970s, the Internal Revenue Service (IRS) began

looking into Mr. and Mrs. Johnson's tax returns.     Discrepancies


     2
      Johnson v. Sawyer, 760 F. Supp. 1216 (S.D. Tex. 1991);
Johnson v. Sawyer, 640 F. Supp. 1126 (S.D. Tex. 1986).

                                2
were discovered in the Johnsons' records.   The discrepancies were

due, in large part, to the erroneous (or as the district court

characterized them, "eccentric") bookkeeping practices of Mrs.

Johnson, to whom Johnson had delegated his personal expense record

keeping, in large measure to familiarize his wife with family

business matters in case of his unexpected demise.3          An IRS

examining agent referred the case to the IRS Criminal Investigation

Division, which eventually assigned the case to Special Agent

Stone.   After the criminal investigation was completed, the United

States Department of Justice recommended that Johnson and his wife

to be prosecuted for tax evasion.4

     During the course of the investigation, Mrs. Johnson had

disclosed her part in the matter by submitting to a deposition at

the office of the assistant U.S. Attorney assigned to the case,

James Powers.    Johnson did not want the IRS to upset his wife

further regarding their taxes and was adamant that she not be

indicted.   Eager to work out an arrangement that would ensure his

wife's noninvolvement, Johnson agreed to Powers's plea bargain

offer:   In exchange for Johnson's plea of guilty to one count of

tax evasion, the government would recommend probation for him and

would not indict or further trouble Mrs. Johnson.   As a part of the

plea agreement the government also accepted inclusion of several

measures designed to keep the prosecution from becoming known to

     3
      The nuances of Mrs. Johnson's accounting procedures are set
out in the second opinion of the district court. See 760 F.
Supp. at 1218-21.
     4
      See 26 U.S.C. § 7201 (1988).

                                 3
the general public.      The agreement provided that:

      (1) all papers filed in the case would give plaintiff's
      name as "Elvis Johnson" rather than "E.E. 'Johnny'
      Johnson," by which he is normally known;

      (2) papers requiring Johnson's street address would give
      it as 1100 Milam Street in Houston, which was the address
      of his attorney, and no reference to his address at 25
      Adler Circle, Galveston would be made;

      (3) the Government would seek to have the presentence
      investigation completed before the criminal information
      was filed so that the probation officer's recommendation
      could be made known to the judge by the time the
      information was filed;

      (4)   the information would be filed late on a Friday
      afternoon, and the case would be brought before the judge
      immediately, so that arraignment and sentencing could be
      completed that same afternoon; and

      (5) the U.S. Attorney's office would publish no press
      release.

           Powers also agreed to recommend probation, and not
      to oppose a plea of nolo contendere.5

      Faithful to that arrangement, the government filed a Criminal

Information charging Johnson with but a single count of tax evasion

on   his   1975   return.6   To   minimize   the   chance   of   accidental

publicity, the filing was timed for late on the afternoon of

Friday, April 10, 1981.      Although the court refused to accept a

nolo plea, it was satisfied to assess a probated sentence on

Johnson's plea of guilty.         In a courtroom devoid of spectators,

Johnson entered his guilty plea and received a probated sentence;

no fine was imposed.

      In the instant FTCA case, the district court found, among

      5
       760 F. Supp. at 1221.
      6
       Id. n.3.

                                     4
other facts regarding the plea arrangement, that Johnson had kept

his closest business associates and superiors apprised of his

problems with the IRS; and that his position with the company was

secure, regardless of the guilty plea, as long as there was no

public scandal regarding Johnson's tax problems. American National

was a publicly held corporation, and Johnson's superiors did not

want it known outside the company that the second most senior

officer of the corporation had pleaded guilty to a criminal tax

charge.

     Despite the extraordinary measures that both the United States

Attorney and Johnson's counsel had taken, however, public knowledge

followed quickly on the heals of Johnson's plea.   Without advising

or consulting Powers or anyone else at the Department of Justice,

the IRS issued a news release on Wednesday, April 15, 1981--the

third business day after Johnson's plea--that went well beyond the

provisions of the plea agreement and, more significantly, disclosed

vital information that was not contained in the records of the

court in which Johnson had pleaded guilty.7

     7
      The IRS news release stated:
     INSURANCE EXECUTIVE PLEADS GUILTY IN TAX CASE
          GALVESTON, TEXAS--In U.S. District Court here,
     Apr. 10, Elvis E. Johnson, 59, plead [sic] guilty to a
     charge of federal tax evasion. Judge Hugh Gibson
     sentenced Johnson, of 25 Adler Circle, to a six-month
     suspended prison term and one year supervised
     probation.
          Johnson, an executive vice-president for the
     American National Insurance Corporation, was charged in
     a criminal information with claiming false business
     deductions and altering documents involving his 1974
     and 1975 income tax returns.
          In addition to the sentence, Johnson will be
     required to pay back taxes, plus penalties and

                                5
     When Johnson learned of the release, he immediately contacted

his attorney, who just as immediately called Powers.     Johnson's

lawyer was told by Powers that he was not responsible for the

release and that Johnson's lawyer should speak to someone with the

IRS. Counsel then called the IRS and informed officials there that

the release contained information that was not supposed to be

disclosed as well as erroneous information.       Compounding the

damage, and over the strenuous objections of Johnson's counsel, the

IRS issued a second release on April 17, 1981,8 which corrected an

error regarding the   exact charge to which Johnson had pleaded

guilty and restated the specific facts about Johnson and his tax

problems.

     Once the information about Johnson's guilty plea in the tax

evasion case became so widely and publicly known, the effects on

his career were tragic and swift.   He was "asked" to resign from

his positions at American National; the CEO and other senior

officials with the company had been willing to allow Johnson to

keep his position and his career track, but only as long as his tax

problem was kept within the company and not made known to the



     interest.
Id. at 1222.
     8
      The heading and the first and third paragraphs of the
second press release were the same as the first. The second
paragraph read:
           Johnson, an executive vice-president for the
     American National Insurance Corporation, was charged in
     a criminal information with willful evasion of federal
     tax by filing a false and fraudulent tax return for
     1975.
Id. at 1222.

                                6
public at large.       Johnson and his wife left Galveston and returned

to the Missouri branch office where he had begun his career with

American National. There Johnson worked as a salesman for American

National until he was forced to retire at the age of sixty-five,

the mandatory retirement age for all company employees other than

the few topmost executives, who were permitted to serve actively

until age 70.

      Johnson sued several of the IRS officials involved in the

press     release,    claiming      that       the   release     of     disclosed      tax

information violated 26 U.S.C. § 6103.                     Johnson subsequently

amended his complaint to include an FTCA claim against the United

States.      The     FTCA   claim   was    severed     from    those         against   the

individual defendants and tried to the court without a jury.                           At

the conclusion of the bench trial, the court granted Johnson a

judgment against the United States in the amount of $10,902,117.

The United States timely appealed that judgment.

                                           II

                                     ANALYSIS

A.   Johnson's Claim Under the FTCA

      The    FTCA    constitutes      a    general      waiver        of    the   federal

government's sovereign immunity from tort claims.9                         Under the Act,

suits against the United States are authorized

      for injury or loss of property, or personal injury or
      death caused by negligent or wrongful act or omission of
      any employee of the Government while acting within the
      scope of his office or employment, under circumstances
      where the United States, if a private person, would be

      9
        See 28 U.S.C. § 2674 (1988).

                                           7
     liable to the claimant in accordance with the law of the
     place where the act or omission occurred.10

The Act also provides that the United States will be liable in tort

"in the same manner and to the same extent as a private individual

under like circumstances."11

     To recover under the FTCA, Johnson must be able to succeed

against the government in a state law tort cause of action.

Johnson's theory of state law negligence is:         (1) in Texas,

violation of a statute is negligence per se when a member of the

class of persons protected by the statute is injured by the

violation; (2) the government owed him a duty, under 26 U.S.C. §

6103, not to release any of his confidential tax information; (3)

through its agents, the government breached its duty to Johnson

under § 6103 by issuing protected information in the press release;

and (4) the breach of the duty established by § 6103 caused

Johnson's injury.

     The government counters that the breach of a federal statute,

here § 6103, cannot establish liability under the FTCA.   As far as

it goes that statement is irrefutable, but it stops short of

addressing the full import of Johnson's position. Johnson does not

contend simplistically that the violation of § 6103 ipso facto

creates FTCA liability.       Rather, he asserts that § 6103 sets a

standard of behavior and that, under Texas tort law, the violation


     10
      28 U.S.C. § 1346(b); see United States v. S.A. Empressa de
Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 807-08
(1984).
     11
          28 U.S.C. § 2674.

                                   8
of such a statutory standard is negligence per se when one who is

afforded protection by the standard is damaged by its violation.

     The first question this court must answer, then, is whether

Johnson's premise that Texas recognizes a tort in this situation is

correct.      The answer is a resounding "yes."            The Texas Supreme

Court has held repeatedly that "[t]he unexcused violation of a

statute    setting   an   applicable       standard   of   care   constitutes

negligence as a matter of law if the statute is designed to prevent

an injury to the class of persons to which the injured party

belongs."12     Johnson was clearly a member of the class that the

statute was written to protect,13 and none of the recognized excuses

for violation of a protective statute apply in this case.14

     12
      El Chico v. Poole, 732 S.W.2d 306, 312 (Tex. 1987)(citing
Nixon v. Mr. M Property Management Co., 690 S.W.2d 546, 549 (Tex.
1985), and Murray v. O & A Express, Inc., 630 S.W.2d 633, 636 &
n.4 (Tex. 1982)); see Moughon v. Wolf, 576 S.W.2d 603, 604 (Tex.
1978); Missouri P. R.R. v. American Statesman, 552 S.W.2d 99, 103
(Tex. 1977).
     13
      In 1976, § 6103 was amended as part of a sweeping reform
of the tax code. The goal of this amendment to the code was two-
fold. Congress wanted to stem the tide of information, which was
voluntarily disclosed to the IRS, from being disclosed to other
persons or agencies because of privacy needs of those who
discloser information (i.e., all taxpayers). Congress also
reasoned that the possible abuses of privacy of the system could
"seriously impair the effectiveness of our country's very
successful voluntary assessment system which is the mainstay of
the Federal tax system." S. Rep. No. 938, 94th Cong., 2d Sess.,
pt. 1, at 317 (1976), reprinted in 1976 U.S.C.C.A.N. 3439, 3747.
See generally Mertens Law of Federal Income Taxation: Tax Reform
Act of 1976 Analysis 117-25 (James J. Doheny ed., 1977).
     14
      In Impson v. Structural Metal, Inc., 487 S.W.2d 694, 696
(Tex. 1972), the Texas Supreme Court approved the Restatement
(Second) of Torts § 288A as substantially stating Texas law
concerning civil liability for violation of a penal statute.
Section 288A provides five categories of situations where a
statutory violation is excused. They are:

                                       9
     Unquestionably, § 6103 creates a duty and in so doing sets an

applicable standard of care.             It imposes on the government a

general duty of confidentiality as to information disclosed made by

taxpayers.      Section 6103 broadly prohibits public disclosure of

such information.      That prohibition is subject to but a handful of

narrow exceptions.      Section 6103 provides:

     (a) General rule.
          Returns    and   return   information    shall   be
     confidential, and except as authorized by this title--
       (1) no officer or employee of the United States . . .
     shall disclose any return or return information obtained
     by him in any manner in connection with his service as
     such an officer or employee or otherwise or under the
     provisions of this section.

"Return information" is defined as "a taxpayer's identity, the

nature, source, or amount of his income, . . . deficiencies, . . .

whether the taxpayer's return was, is being, or will be examined or

subject to other investigation or processing."15              And "taxpayer

identity"     is   defined   as   the   name,   mailing   address,   taxpayer

identifying number, or any combination thereof.16

     Considering this general information, we must answer three



     (a) the violation is reasonable because of the actor's
     incapacity;
     (b)the actor neither knows nor should know of the
     occasion for compliance;
     (c) the actor is unable after reasonable diligence or
     care to comply;
     (d) the actor is confronted by an emergency not due to
     his own misconduct;
     (e) compliance would involve a greater risk of harm to
     the actor or to others.
Id.; see O & A Express, 630 S.W.2d at 636 n.4.
     15
          26 U.S.C. § 6103 (b)(2)(A).
     16
          Id. § 6103 (b)(6).

                                        10
specific questions to determine whether Johnson's theory can stand

on appeal:     (1) Did the agents' conduct violate § 6103?; (2) if so,

did that violation amount to negligence under Texas tort law?; and

(3) if so, did that negligence proximately cause the Johnsons'

injuries?     We find positive responses for all of these questions.

     1. § 6103 Violation

     The threshold question here is whether a violation of § 6103

occurred at all.     Johnson asserts that by releasing the protected

information about him, the IRS agents clearly violated § 6103.

Some of the information released about Johnson had been discussed

in his tax evasion proceeding, but other information about him was

neither discussed in that proceeding nor otherwise appeared in the

record of the court.     Although provisions of § 6103 exempt certain

disclosures,17 no provision specifically exempts disclosures such

as those made in the instant case.

     The government urges this court to adopt the rule of the Ninth

Circuit that once information is disclosed in open court or is in

some other manner stripped of the confidentiality requirement of §

6103, the IRS may release that information with impunity.18        In

Lampert v. United States, the Ninth Circuit stated that "Congress

sought to prohibit only the disclosure of confidential tax return

information" and held that "[o]nce tax return information is made

a part of the public domain, the taxpayer may no longer claim a

     17
          See, e.g., id. § 6103 (h)(4).
     18
      See William E. Schrambling Accountancy Corp. v. United
States, 937 F.2d 1485, 1488-89 (9th Cir. 1991), cert. denied, 112
S. Ct. 956 (1992).

                                   11
right of privacy in that information."19              Thus, that circuit holds

that once information is disclosed in a criminal proceeding against

a taxpayer, the IRS may release that information to the press

without violating § 6103.

     Johnson     counters    by   urging      us    not   to    accept   the   Ninth

Circuit's rule but instead to adopt the view of either the Tenth or

the Seventh Circuits on this issue.            The Tenth Circuit holds that

information protected by § 6103 never loses its confidentiality,

even when it is disclosed in a court record.20                 The Seventh Circuit

holds that the "immediate source" of the information, at least in

a cases of information being taken from a court opinion or record,

might control confidentiality.           Specifically, the Seventh Circuit

has held that when the facts disclosed are gleaned from court

records, no § 6103 violation occurs.21              The Seventh Circuit did not

speculate, however, as to what the outcome might be in a case in

which the "immediate source" of the information is the confidential

records of the taxpayer but the information can also be found in a

court record.        Neither did that court speculate as to the possible

outcome     of   a   case   in   which   the       "immediate     source"   of   the

information is the tax records and the information is not to be



     19
      854 F.2d 335, 338 (9th Cir. 1988), cert. denied, 490 U.S.
1034 (1989).
     20
      See Rogers v. Hyatt, 697 F.2d 899, 906 (10th Cir. 1983);
see also Chandler v. United States, 887 F.2d 1397, 1397-98 (10th
Cir. 1991)(following Rogers v. Hyatt).
     21
          Thomas v. United States, 890 F.2d 18, 20-21 (7th Cir.
1989).

                                         12
found in a court record.22

     The circumstances of the instant case are such that we are not

required to adopt a rule from among those of the several circuits

as the one henceforth to be applied in this circuit.               Such a choice

is unnecessary here because we are faced with a fact pattern unlike

any yet ruled on in one of those other circuits.                       Here, the

"immediate     source"       of   the    information      was    the   taxpayer's

confidential records and the information was not contained in a

court      record.       Thus,    it    never    lost     its    entitlement   to

confidentiality.          Although      we    make   no   rule    selection,   we

nevertheless observe that even if we were to follow the Ninth

Circuit's rule as typified in its Lampert decision (which we do

not), the disclosures made by the IRS agents in the instant case

would still constitute a violation of § 6103.

     Both of the press releases about Johnson contained more

information than was contained in the official record of his plea

and sentencing hearing. True, several items contained in the press

releases (Johnson's first and last name, the guilty plea to one

count of tax evasion, the sentence imposed, and the fact that he

was an executive with American National) were part of the trial

record.      But several other items contained in those releases

(Johnson's middle initial (he was known as "E.E." to many people),

his age, his home address, and his official job title with American




     22
          See id.

                                         13
National23) were not discussed at his arraignment or sentencing or

placed    in   any    public    record.          The   government      concedes   that

additional information about Johnson had been taken from his

confidential     taxpayer       file   or    from      the   IRS    investigation   of

Johnson, and inserted in the press release.

     The Lampert court held that the fact that the information was

contained in a public record, in effect, prevented its release from

constituting a violation of § 6103.                     In the instant case, by

contrast, significant portions of the released information were not

contained in any public record, so even under Lampert no convincing

argument can be made that the entire release was shielded and did

not violate § 6103.

     2.    Violation of § 6103 as a Texas Tort

     We find inescapable the conclusion that the IRS agents'

violations      of   the   standard     of       behavior     and    thus   the   duty

established in § 6103 amounted to negligence under Texas tort law--

if not either reckless disregard or deliberate violation of that

standard.      Even under the relaxed Lampert rule, which again we do

not adopt, the IRS agents' activities actionably violated § 6103's

standard. After Johnson pleaded guilty, special agent Stone called

Powers    to   ascertain       the   results      of   the   conviction     and   plea

arrangement.         Immediately following that discussion, in which

Powers informed Stone of all terms of the plea arrangement, Stone

     23
      The only reference during the proceeding about Johnson's
job was the court's remark that "arrangements can be made to
relax [the terms of Johnson's parole] to the extent that they
will not interfere with the performance of [Johnson's] position
as an executive for the American National Insurance Company."

                                            14
nevertheless took it upon himself to contact Public Affairs Officer

Sally Sassen, report Johnson's conviction on his plea and, without

mentioning the proscription of publicity, have a news release

prepared.      Sassen took the information from Stone, wrote up the

release, and had it disseminated for publication without ever

checking its accuracy or the propriety of the sources of its

information.      The release was then approved for publication by

Stone, who knew better, and by Michael Orth, the Branch Chief for

Criminal Investigation, who also knew better or at least should

have.

     Although Stone did not testify in the FTCA case, he stated in

a deposition that Powers had approved the publication of the

release.      But the district court made an explicit finding that

Stone lied about obtaining Power's approval.24   In fact, Powers had

told Johnson's attorney in a taped telephone conversation credited

by the court that if the news release damaged Johnson, he "should

sue the hell out of them."25

     There is no evidence in the record that any of the IRS

personnel involved in creating or authorizing the press release

checked to see whether the information contained in it appeared in

the record of the tax evasion proceedings.    Even if an agent tries

to comply only with the relaxed standard of Lampert, he or she

must, at a minimum, verify that the information in the release has

been disclosed in the court proceedings or in some other public

     24
          760 F. Supp. at 1229-30.
     25
          Id. at 1222.

                                     15
record.

     At trial, Johnson testified, and the court accepted, that

during an early meeting between Johnson and an Agent O'Connell, one

of the investigators initially assigned to the case, O'Connell

candidly told Johnson that

     the only favorable publicity that the Internal Revenue
     Service can get is when they bring a big one down and he
     said "your name is a household word to thousands of
     people" and I [Johnson] said "do you mean to tell me that
     you think you can take me to a court of law and get a
     conviction on me with what you have from my records?" He
     [O'Connell] said, "probably not, but I can get your name
     in the newspapers and that will have accomplished my
     purpose."26

This "trophy hunting" mentality is apparent in the actions of

special agent Stone in his procuring of the news release through

agent Sassen.      Although both of them must have been aware of §

6103's stern strictures on disclosure of taxpayer information, they

consciously effected the release of information coming directly

from Johnson's taxpayer record without attempting to determine

whether such information was or was not a part of the public

record.27     The protected information was deliberately publicized

despite the obviously extreme and comprehensive efforts of the

prosecution to keep such details out of the public record during

the judicial proceedings, and thereby out of public view.


     26
          Id. at 1233(emphasis added).
     27
      Again, we restate that we do not decide whether the
presence of information in a public record would shield the
release of the information from being a § 6103 violation. We
only decide that the wanton disregard of the standard set by §
6103 regarding Johnson's right to privacy vis-à-vis his taxpayer
information was at least negligent behavior by Stone and Sassen.

                                   16
      The     acts   and   omissions   of   the   IRS   agents   directly   and

proximately caused the statutorily protected information twice to

be released to the public at large--the second time after Johnson's

lawyer vigorously alerted the IRS to the problem. Irrespective of

what inevitably might have come out in company and shareholder

literature, or even publicly, concerning Johnson's case, the pair

of   widely     disseminated    news   releases    were   the    first   public

disclosures of his conviction--publicity that immediately decimated

Johnson's exemplary business career.



      3.     The Texas Tort and the FTCA

      We do not believe that allowing a federal law, such as § 6103,

to be used a standard of care is not contrary to the jurisprudence

of this circuit.       For example, in Moorhead v. Mitsubishi Aircraft

International, Inc.,28 the federal procedures found in the FAA

Flight Service Handbook were found to set the applicable standard

of care under Texas tort law.           Also, in Gibson v. Worley Mills,

Inc.,29 we provided, in an alternative holding, that under Texas

law, the sale of a certain seed mixture was negligence per se

because the sale was forbidden by 7 U.S.C. §§ 1561, 1571 (1976).30


      28
           828 F.2d 278, 282 (5th Cir. 1987).
      29
           614 F.2d 464 (5th Cir. 1980).
      30
      Id. at 466; see, e.g., In re Aircrash at Dallas/Fort Worth
Airport, 720 F. Supp. 1258, 1288 (N.D. Tex. 1989)(relying on
federal regulations--specifically the Federal Air Traffic Control
Manual and FAA Order 7110.65D--for the standard of care under
Texas tort law), aff'd, 919 F.2d 1079 (5th Cir. 1991), cert.
denied, 112 S. Ct. 276 (1992).

                                       17
     Neither are we convinced that this holding is affected by

United States v. Smith31 or Tindall v. United States.32        In Tindall,

we construed Mississippi tort law and found that the government had

no duty to warn anticipated users of the potential dangers of

certain devices.33     In footnote eight of that opinion, we rejected

the proposition that a federal statute alone could establish a duty

to the plaintiff.      In the instant case, we remain consistent with

Tindall as we do not find that § 6103 itself creates an actionable

duty.     We do find, though, that Texas tort law recognizes per se

negligence when a statute or ordinance meant to protect a class of

persons     is   violated--regardless    of   whether   that   statute   or

ordinance originates with federal, state, county, or city action.

Similarly, we are satisfied that the result we reach today is not

inconsistent with our decision in Smith, which construed Georgia

tort law.34



     As we noted above, the government can only be held liable

under the FTCA "in the same manner and to the same extent as a

private individual under like circumstances."35         We find that there

are state law torts analogous to the liability imposed on the



     31
          324 F.2d 622 (5th Cir. 1963).
     32
          901 F.2d 53 (5th Cir. 1990).
     33
          Id. at 56.
     34
          See Smith, 324 F.2d at 624-25.
     35
          28 U.S.C. § 1346(b).

                                   18
government in the instant case.36          In addition to such analogies,

we find that it is possible for a private actor to be held civilly

liable under Texas tort law for a violation of § 6103.

     To grasp the full import of this point, it is necessary to

focus on the operational or functional structure of § 6103, which

is entitled "Confidentiality and disclosure of returns and return

information."    Subsection (a) states the general rule that returns

and return information shall be confidential, then specifies three

broad categories of persons who ar prohibited from disclosing such

confidential information.           First, subsection (1) of § 6103(a)

prohibits     federal   officers     and   employees        from   making     such

disclosures      Second,     subsection    (2)    of    §   6103(a)      prohibits

disclosure by state officers and employees as well as by those of

certain local agencies, who have or had access to returns or return

information    under    §   6103.     Third,     to    complete    the   picture,


     36
      Texas, as does most other states, recognizes the
traditional torts of liable, slander, defamation, and
malpractice. Liability is imposed on private actors when one who
is entrusted with such information (e.g., lawyers, psychiatrists,
"insider" investment bankers, and under some circumstances, even
reporters and editors) is under a statutory or regulatory mandate
to maintain such confidences and yet he or she discloses that
confidence. As the dissent rightly points out, § 2680(h) retains
governmental immunity for liable and slander. We do not,
however, rewrite the statute by pointing to analogous situations
in state law in which private actors can be held liable for
wrongful disclosure of confidential information.
     In another analogous situation, only the federal government
can be held liable regarding air traffic controllers--liability
that arises under the FTCA--and their actions are regulated
almost exclusively by federal rules and statutes. But, as the
attorneys in the Aviation department of the Department of
Justice's Torts Branch will attest, an FTCA action certainly lies
for an alleged state law tort action when a federal air traffic
controller is accused of negligence.

                                      19
subsection (3) of § 6103(a) prohibits disclosure by any person--no

mention whatsoever of governmental employment or affiliation at any

level--who has access to returns or return information under the

aegis of various other subsections of § 6103.

      Among the subsections listed in the catch-all provision of

§ 6103(a)(3) is subsection (n).            That the reference to subsection

(n) in § 6103(a)(3) implicitly if not explicitly covers persons of

the private sector is confirmed in its recognition that, in the

course of the government's obtaining services from the private

sector, "returns and return information may be disclosed to any

person . . . to the extent necessary in connection with the

processing, storage, transmission, maintenance, repair, testing,

and procurement of equipment, and the providing of other services,

for   the     purpose   of   tax   administration."37         Obviously,   then,

§ 6103(n) contemplates the likelihood, nay, certainty, that such

confidential      information      will     of   necessity    be   disclosed   to

employees of private sector independent contractors providing goods

and services to the Treasury Department and the IRS, and that the

express prohibitory language of § 6103(a)(3) is needed to extend

its proscription to such private sector employees.38

      Thus, for example, if in Texas a non-governmental computer

programmer or computer maintenance worker were to be furnished or

should      otherwise   encounter     the      kind   of   confidential    return

      37
           28 U.S.C. § 6103(n).
      38
      Cf. Wiemerslage v. United States, 838 F.2d 899, 902 (7th
Cir. 1988)(illustrating that non-governmental employees are
sometimes given access to confidential tax return information).

                                          20
information the disclosure of which is prohibited by § 6103(a), his

or her wrongful disclosure in violation of the prohibition clearly

could subject such a worker to Texas tort liability analogous to

subjecting the government to liability in the instant case.39



       4.   Causation

       Causation is the final element of Johnson's tort theory that

we must investigate.       The government insists that the district

court erred in finding that publication of the news releases was

the proximate cause of Johnson's damages.          We disagree.

       On uncontradicted evidence, the trial court found that Mr.

Clay (the president and CEO of the company) and several other

members of the Board of Directors (but not a majority of the

Board), had been told by Johnson about his tax troubles and his

impending guilty plea.      Nevertheless, on the Monday following the

Friday on which Johnson's guilty plea was entered, he was told by

Clay that in his (Clay's) opinion it would be best if Johnson would

remain with American National.            But, after the press releases

appeared, all of that changed.        Clay obviously felt compelled to

bring the question of Johnson's continued employment before the

full    Board   of   Directors,   which    in   turn   requested   Johnson's

       39
      Our research reveals only four cases in which § 6103(n)
was mentioned, none of which are relevant to the instant case.
See Wiemerslage, 838 F.2d at 902; Ungaro v. Desert Palace, Inc.,
732 F. Supp. 1522 (D. Nev. 1989); Crismar Corp. v. United States,
1989 WL 98843 (E.D. La.); Crown Cork & Seal Co. v. Pennsylvania
Human Relations Comm'n, 463 F. Supp. 120 (E.D. Penn. 1979). We
believe it is clear, however, that a "private individual under
like circumstances" could be held liable under Texas tort law for
a violation of the protections afforded to taxpayers by § 6103.

                                     21
resignation.   The district court found that this, along with other

evidence, demonstrated conclusively that the news releases were the

proximate cause of Johnson's forced resignation and all job-related

and personal losses that followed.

     Findings of proximate cause by a district court, like other

findings of fact, are reviewed by this court under the clearly

erroneous standard.40   The district court examined Johnson's record

as an American National employee and executive, the nature of his

and his wife's tax troubles, the fact that several of the board

members had already known about his guilty plea but had not called

for his resignation, and the additional fact that Johnson was not

asked to resign, even after he pleaded guilty, until the board felt

forced to request his resignation following publication of the

press releases.41   Reviewing all of the circumstances leading to

Johnson's forced resignation, the district court found that the

IRS's releases were the proximate cause of that and all of the

disastrous consequences that flowed from it. After our own careful

review of the record and of the district court's findings and


     40
      In re Air Crash at Dallas/Fort Worth Airport, 919 F.2d
1079, 1085 (5th Cir.)(citing Pullman-Standard v. Swint, 456 U.S.
273 (1982), and 53 Tex. Jur. 3d, Negligence § 129), cert. denied,
112 S. Ct. 276 (1991).
     41
      We are not in a position to speculate what information
would have been omitted from the press release to cause a
different result (what information was critical to damage
Johnson). It is at least conceivable that if a press release had
been issued containing only the information agreed to with Powers
or only the information that appeared in the court record, the
same result might have occurred. Surely, however, it was not
beyond reason for the jury to find that the confidential
information that was released caused the damage to Johnson.

                                 22
reasoning, we are not prepared to say that the court's finding of

proximate cause is clearly erroneous.



B. The Government's Affirmative Defenses

      1.   Action Sounds in Contract, not Tort

      The government's first argument for reversal is that the trial

court improperly allowed Johnson to proceed under the FTCA because

the nature of the actions that damaged Johnson was the breach of

the agreement made between Johnson and Powell.               The government

argues that "the District Court improperly based its decision on

the grounds [sic] that the IRS's issuance of the press release was

in    violation    of   the   plea     agreement."         The    government

mischaracterizes both Johnson's cause of action and the basis for

the district court's judgment.         Neither relied on breach of the

plea agreement.

      As discussed above, Johnson's assertions do, as he insists,

fit   a    recognized   theory   of        tort   under   Texas   case   law.

Additionally, the government's breach of contract argument rings

particularly      hollow when viewed in the realization that the IRS

was not even a party to the plea agreement between the Department

of Justice and Johnson, and thus had no privity with Johnson.42

Without privity there can be no breach of contract.                Moreover,

Johnson never asserted that the government was liable to him

because the IRS violated his agreement with the Department of


      42
      The plea agreement specified only that the Justice
Department would not issue a press release.

                                      23
Justice.     To the contrary, Johnson has consistently asserted that

the government's liability results from violation of its duty

toward him as established by § 6103.

     We     perceive   the   government's   entire   breach   of   contract

argument to be a red herring.        Irrespective of its label, a plea

agreement in a criminal case is not a contract in the civil sense.

A breach of a plea agreement may affect such criminal matters as

sentencing, withdrawal of a plea, sentencing appeals, and the like;

but the breach of a plea agreement never generates civil remedies

such as monetary damages or specific performance.        Thus, we reject

the government's breach of contract argument out of hand.            In so

doing, however, we observe in passing that a plea agreement does

create a duty owed by the government to the defendant, and thus a

standard of care, the breach of which might constitute a tort under

the right circumstances.



     2.     Preemption

     The government next asserts that the remedial structure of §

721743 of the Internal Revenue Code preempts the FTCA for resolution

of claims such as Johnson's.          The government cites no direct

authority for this proposition but relies on our holding, in

Rollins v. Marsh,44 that the FTCA was preempted by the Civil Service




     43
      26 U.S.C. § 7217, which was in effect at the time this
action arose, was replaced by § 7431.
     44
          937 F.2d 134, 139-40 (5th Cir. 1991).

                                    24
Reform Act of 1978 (CSRA).45        The government's reliance on Rollins

is misplaced.       There, we acknowledged that, to preempt the FTCA,

new   legislation      must    specify      comprehensive    remedies    that

unmistakably       provide    the   exclusive     method     for   resolving

controversies of the type covered by the legislation.46                 In so

acknowledging, we agreed with the conclusions reached earlier by

the Eighth and Ninth Circuits that the remedial provisions of the

CSRA were sufficiently comprehensive and exclusive to preempt the

FTCA.47

      We are convinced, however, that even though § 7217 may be

comprehensive, it is not similarly exclusive.               Unlike the CSRA,

which creates a cohesive system for the redress of civil servants'

employment problems, § 7217 merely provides remedies for violations

of § 6103; nowhere does Congress purport to make § 7217 preemptive

of the FTCA.        The government fails to cite to this court any

evidence that Congress intended for § 7217 to be the exclusive

remedy for each and every § 6103 violation.48                 We hold that

      45
      Pub. L. No. 95-454, 92 Stat. 1111 (codified as amended at
5 U.S.C. § 1101 et seq. (1988)).
      46
           Rollins, 937 F.2d at 139.
      47
      Id.; see Rivera v. United States, 924 F.2d 948, 951-52
(9th Cir. 1991); Premachadra v. United States, 739 F.2d 392, 393-
94 (8th Cir. 1984).
      48
      It is true that § 7217 is comprehensive in terms of
allowing actions for breaches of § 6103. This court, however,
must recognize the significant distinction between
"comprehensive" and "preemptive." Rollins and other authorities
instruct us that we must have some evidence of congressional
intent before we hold that an enactment preempts the FTCA. In
this case, no such evidence of intent has been cited to this
court, and our independent research reveals none. We are thus

                                       25
Johnson's right to sue the government under the FTCA for a tort

arising from violation of the duty created under § 6103 is not

preempted by § 7217.



     3. Discretionary Function Exception

     The government next argues that Johnson's claims are barred by

the so-called discretionary function exception to the FTCA.      By

statute, that exception excludes from the FTCA's broad waiver of

sovereign immunity "[a]ny claim . . . based upon the exercise or

performance or the failure to exercise or perform a discretionary

function or duty on the part of a federal agency or an employee of

the government, whether or not the discretion involved be abused."49

     Clearly, however, the discretionary function exception does

not encompass every act of a government employee that involves some

element of discretion.      This court has previously noted that our

"decisions . . . have been extraordinarily careful to avoid any

interpretation of the discretionary function exception that would

embrace any governmental act merely because some decision-making

power was exercised by the official whose act was questioned."50

Thus, as virtually every act of a government employee involves at

least a modicum of choice, we must exercise restraint when applying



unprepared to say that a statute that allows for recovery for all
§ 6103 violations clearly evidences congressional intent to
preempt the FTCA.
     49
          28 U.S.C. § 2680(a).
     50
      Trevino v. General Dynamics Corp., 865 F.2d 1474, 1484
(5th Cir.), cert. denied, 493 U.S. 935 (1989).

                                  26
the discretionary function exception.51             If courts were not to

exercise restraint, the government would be insulated "from nearly

all tort liability,"52      thereby frustrating the very purposes that

motivated enactment of the FTCA--a classic example of the exception

swallowing the rule.

     In an exercise of discretion, the IRS has elected to maintain

a policy of publishing the names of persons who run afoul of the

criminal tax laws.     The avowed purpose of that policy is to deter

future violations      by   all   who   encounter   such   publicity.   The

district court recognized that the IRS had made an upper-level

discretionary decision to disseminate press releases about persons

convicted of tax evasion.53       The government argues to us that the

agents in the instant case were merely carrying out this policy

when they released the information about Johnson.            But even if we

were to grant that this argument is true as far as it goes, it

stops well short of fully addressing the applicability of the

discretionary function exception in this case.

     The fact that there was an IRS policy to release information

about persons convicted of tax evasion does not automatically

sterilize every action taken in furtherance of the policy.              This

court has stated:

     Once the government makes a discretionary decision, the
     discretionary function exception does not apply to

     51
          Collins v. United States, 783 F.2d 1225, 1233 (5th Cir.
1986).
     52
          Id.
     53
          760 F. Supp. at 1226-27.

                                        27
       subsequent decisions made in carrying out that policy,
       "even though discretionary decisions are constantly made
       as to how those acts are carried out."54

When    the    government     adopts   a    discretionary        policy,       it    must

thereafter exercise constant vigilance to ensure that actions taken

in furtherance of that policy are not performed negligently.55

       In the instant case, we start, as did the district court, with

a given:      The IRS, in its discretion, decided to maintain a policy

of issuing news releases about persons convicted of tax evasion.

In   general,    that    is    the   kind       of   policy   decision       which    the

discretionary function exception is meant to shield.                         When Stone

and the other IRS agents here involved published the news release

about Johnson, they were ostensibly acting in furtherance of this

express policy      of   the    IRS.       Clearly,        however,    their    actions

purportedly      aimed   at    implementing          the   policy     were    at    least

negligent because those agents overlooked § 6103--if in fact they

did not deliberately ignore it.

       Just    because   the    discretionary         function      exception       would

generally shield the government from FTCA liability otherwise

arising from the policy decision of the IRS to issue such news

releases, it does not follow that the government is automatically

shielded from such liability when the acts of the particular agents

seeking to implement that policy violate another federal law,


       54
      Trevino, 865 F.2d at 1484 (quoting Wysinger v. United
States, 784 F.2d 1252, 1253 (5th Cir. 1986)).
       55
      See Payton v. United States, 679 F.2d 475, 479 (5th Cir
1982)(discussing Indian Towing Co. v. United States, 350 U.S. 61
(1955)).

                                           28
regulation, or express policy.            Actions taken to carry out a

discretionary policy must be taken with sufficient caution to

ensure that, at a minimum, some other federal law is not violated

in the process.       It goes without saying, then, that if caution must

be exercised to avoid simple negligence, even greater caution must

be employed to prevent reckless disregard and intentional or

deliberate violations of law.

     In the instant case, the IRS agents' release of protected

information about Johnson was not only negligent in the abstract;

it was negligent as a matter of Texas law because a statute--§

6103--was violated in the course of such conduct.              We hold that the

discretionary function exception to the FTCA does not shield the

government     from    liability   for    acts   of     its   agents    taken   in

furtherance of a general discretionary policy--such as the IRS

policy to deter tax evasion through the publication of the names

and other personal information about tax evaders--when such acts

are taken in a manner that violates a federal statute.                      As the

actions in the instant case violated § 6103, which expressly

prescribes an applicable standard of diligence, those actions do

not qualify for shelter under the wings of the discretionary

function exception.        The sheltering wings of the exception are

broad, but not infinite.

     4.    Tax Assessment and Collection Exception

     The government urges yet another exception to the FTCA's

waiver    of   sovereign    immunity,     one    that    purports      to   eschew

governmental liability under the FTCA for "[a]ny claim arising in


                                     29
respect of the assessment or collection of any tax or customs

duty."56      The district court rejected the "[g]overnment's position

that any misdeeds committed by the individual defendants in this

case    .     .   .   were   sufficiently     related    to    the     assessment    or

collection of taxes to fall under § 2680(c)."57

       Again, we review such factual findings for clear error.                      But

even if this issue were one of law, and thus subject to plenary

review, we would agree with the district court.                     To argue that the

actions of the IRS officers involved with the Johnson news release

were causally connected to the tasks of assessing or collecting

taxes strains credulity beyond the breaking point.                    The government

informs us that the purpose of the instant publication effort was

to deter potential tax evaders and thus was in furtherance of the

more general efforts of the IRS to collect taxes.                         Therefore,

argues the government, publicity aimed at deterring future evasion

should be included within the assessment and collection exemption

of § 2680(c).         We find the government's position untenable.

       A     determination      that   the    ambit     of    the    assessment     and

collection exception is so all-embracing as to cover the news

releases about Johnson's conviction would extend the exception to

the point that the FTCA's waiver of sovereign immunity vis-à-vis

the IRS would be wholly subsumed in that exception.                          Such an

extension would effectively exempt every act of every IRS agent

whatsoever.           No case law cited to this court supports such a

       56
            28 U.S.C. § 2680(c).
       57
            760 F. Supp. at 1227.

                                         30
pervasive      immunity      for    the    IRS,     and       we    have     found      none

independently.58      True, the jurisprudence in this area supports the

conclusion that the exemption is quite broad as it relates to

agents     engaged    in    activities     with     a    realistic         nexus   to    the

functions of assessing or collecting taxes.                        But in the instant

case,     accepting    the    government's        argument         would    stretch      the

assessment and collection exemption to cover all general deterrent

activities of the IRS even though, as here, the taxpayer may have

long since paid the tax deficiency as well as penalties and

interest.

     It is axiomatic that not every employee of the IRS is engaged

in assessing or collecting taxes even though those are the primary

functions and missions of the Service.              It is equally true that not

every     official    act    of    those   agents       who   are    thus    engaged      is

sufficiently related to assessing or collecting taxes to have the

nexus required to enjoy the protection of § 2680(c).                        We refuse to

expand this exemption as far beyond its already broad range as the

government suggests.

     In Cappozzoli v. United States, we stated that

     an IRS agent could engage in tortious conduct
     sufficiently removed from the agents official duties of
     assessing or collecting taxes as to be beyond the scope
     of Section 2680(c), and at the same time sufficiently
     within the scope of his employment to give rise to an
     action against the United States.59


     58
      See, e.g., Wright v. United States, 719 F.2d 1032, 1035-36
(9th Cir. 1983); Cappozzoli v. Tracey, 663 F.2d 654, 657-58 (5th
Cir. 1981).
     59
          663 F.2d at 658.

                                           31
Today we consider just such a situation.      Even accepting for the

sake of argument that the actions of the subject IRS agents were

directed at deterring future tax evasion by others, those actions

were not "sufficiently related" to assessing or collecting taxes to

be immune from responsibility under § 2680(c).    The attenuation of

those acts from the outer limits of the exemption is too great to

appertain.     One of the agents was a publication relations officer;

the others were special agents whose jobs comprehend criminal tax

violations and violators.      Off hand, we can think of no two IRS

jobs with less nexus to the functions of assessing or collecting

taxes.     We are satisfied by the plain language of § 2680(c) that

its tax assessment and collection exception was never intended to

include deterrent publicity within its ambit of that exemption. We

therefore reject the government's exemption argument.



C.   Damages

      District courts are allowed wide discretion in setting damage

awards.60   Like other fact issues, a district court's assessment of

damages is reviewed under the clearly erroneous standard.61       An

appeals court's "reassessment of damages is 'inherently subjective

in large part, involving the interplay of experience and emotions




      60
      Wheat v. United States, 860 F.2d 1256, 1259 (5th Cir.
1988)(citing Wakefield v. United States, 765 F.2d 55, 59 (5th
Cir. 1985)); see Fed. R. Civ. P. 52(a).
      61
      Id. (citing Johnson v. Offshore Express, Inc., 845 F.2d
1347, 1356 (5th Cir. 1988)).

                                  32
as well as calculation.'"62          A district court's determination of

damages cannot be reversed by this court "simply because we would

have awarded a lesser sum."63 We have recognized that, in reviewing

damage awards, appellate courts are well advised to view the award

in question within an objective framework--i.e., to compare the

award under review to awards in similar cases.64                We also have

noted,     however,   that     "we   cannot   determine   excessiveness    by

comparing damage awards and that each case depends on its own

facts."65

     In the instant case, the district court awarded Johnson

$10,902.17:      $5,902,117 for economic loss, and $5,000,000 for

emotional     distress   and    mental    anguish.   We   now   review   each

component of the court's award.

     1. Economic Damages

     The district court awarded Johnson $5,902,117 for the economic

loss resulting from his forced resignation.           That loss comprised

the following items:

     Loss    of earnings                                  $ 3,675,917
     Loss    of pension benefits                            1,524,492
     Loss    of deferred compensation                         664,208
     Loss    o[n] sale of Galveston house                      37,50066

     62
      Sosa v. M/V Lago Izabul, 736 F.2d 1028, 1035 (5th Cir.
1984)(quoting Caldarera v. Eastern Airlines, Inc., 705 F.2d 778,
784 (5th Cir. 1983)).
     63
      Id. (citing Batchkowsky v. Penn Central Co., 525 F.2d
1121, 1124 (2d Cir. 1975)).
     64
          See Wheat, 860 F.2d at 1259.
     65
          Id. (citing Wakefield, 765 F.2d at 59).
     66
          760 F. Supp. at 1233.

                                         33
The government does not appeal the quanta of Johnson's losses from

either      the    sale   of   his   Galveston   house   or   his   deferred

compensation. The government does take the position that Johnson's

calculations of his pension losses, which the district court

accepted, were erroneous in that they allowed a partial double

recovery.     We find that position to be well taken.

     The loss of earnings was calculated correctly.                 Johnson's

income was properly projected forward, and all salary he received

from American National as an employee from the time he returned to

Missouri until he attained the age of sixty-five, was properly

deducted.         The calculation of Johnson's pension, however, was

flawed.

     Johnson testified that he would have received lifetime pension

payments of $11,731 a month had he not been forced to leave his

executive position. Instead, he will receive $4858 per month under

his current pension--a monthly differential of $6873.67             He would

have been paid this additional money for twelve years (from the age

of seventy, his executive retirement age, until the age of eighty-

two, the end of his actuarially calculated life expectancy).             This

yields a gross pension loss of $989,712.68

     From that gross loss, however, the pension payments that

Johnson actually received between the ages of sixty-five and

seventy must be subtracted.          (As the government properly asserts,


     67
      Johnson testified that the difference was $7473 per month.
This is clearly an arithmetic error, which we will correct.
     68
          $6873. x 12(months) x 12(years).

                                       34
Johnson      cannot   be    compensated       both    for   lost    wages     and   as   a

pensioner during the same five year period.) This deduction equals

$291,480,69 leaving Johnson with lost pension benefits of $698,232

rather than $1,524,492 as accepted by the district court.

      This recalculation produces a properly determined economic

loss of $5,075,857, not $5,902,117.                  That amount is $826,260 less

than the district court's award.

      2. Damages for Emotional Distress and Mental Anguish

      The district court's opinion is devoid of information or

explanation of the reasoning process or methodology, if any,

employed in arriving at its lump sum award of five million dollars

as damages for emotional distress and mental anguish.                         The record

contains      explicit     testimony     of    the     nature      of   the   Johnsons'

suffering, as well as discussion by the district court about the

effects that the news releases had on Johnson, and the pain and

anguish they caused to him and his wife.                These negative effects on

Johnson's life are well demonstrated by the record of the trial.

      Irrespective if all that information, we still have no way of

knowing how the district court equated the distress, anguish, and

humiliation suffered by the Johnsons with an award of five million

dollars.       Although that figure might appear to be high, at this

juncture we are not prepared either to agree or disagree with its

accuracy; we simply have no basis on which to consider the court's

determination. Therefore, we remand only this part of the judgment

to   the     district      court   for   verbalization          or,     if    necessary,

      69
           $4858. x 12(months) x 5(years).

                                          35
recalculation and explanation, of how it arrived at the amount of

damages to which Johnson is entitled for emotional distress and

mental anguish.

                                    III

                                CONCLUSION

     The district court committed no reversible error in finding

that the actions of the IRS agents violated § 6103, and that when

such a violation of a statute injures persons whose interests are

intended to be protected by the statute, the violation constitutes

a tort under Texas law, thereby implicating the FTCA.           Neither did

the court err in rejecting the various exceptions proffered by the

government, or in finding that the actionable negligence of the IRS

agents in promulgating the two news releases was the proximate

cause of the Johnsons' damages.          With the exception of Johnson's

pension losses--which we have recalculated--the district court's

determination     of   Johnson's   special    damages   are    not   clearly

erroneous.     But, as the district court revealed nothing of the

method   it   employed   in   calculating    the   Johnsons'   damages   for

emotional distress and mental anguish, we remand this case for the

limited purpose of affording that court the opportunity to explain

its methodology or, alternatively, to recalculate those damages and

explain its recalculation sufficiently to permit appellate review.

     For the foregoing reasons, the judgment of the district court

is AFFIRMED in part; MODIFIED in part and, as thus               modified,

RENDERED in part; and REMANDED in part.




                                    36
Garwood, Circuit Judge, Dissenting:




     I respectfully dissent.

     In my view, Johnson has established neither a cause of action

under Texas law, as required by the Federal Tort Claims Act

(FTCA),70 nor that he suffered any material damage as a result of

any violation of 26 U.S.C. § 6103 as construed in Lampert v. United

States, 854 F.2d 335, 338 (9th Cir. 1988), cert. denied, 109 S.Ct.

1931 (1989) and William E. Schrambling Accountancy Co. v. United

States, 937 F.2d 1485, 1488-89 (9th Cir. 1991), cert. denied, 112

S.Ct. 956 (1992), a construction which the majority accepts,

arguendo, as correct.71

     This is a federal, not a Texas, law claim.

     The FTCA, subject to diverse exceptions, waives the sovereign

immunity of the United States, making it liable in tort "in the

same manner and to the same extent as a private individual under

like circumstances," 28 U.S.C. § 2674, for certain damages "caused

by the negligent or wrongful act or omission of any employee of the

Government   while   acting   within   the   scope   of   his   office   or

70
     28 U.S.C. §§ 1346, 2671-2680.
71
     Under this construction, section 6103 prohibits "only the
disclosure of confidential tax return information" and hence does
not prohibit disclosure of return information once that
information has been "made a part of the public domain." Lampert
at 338. I am in essential agreement with Lampert. Cf. United
States v. Wallington, 889 F.2d 573, 576 (5th Cir. 1989) (18
U.S.C. § 1905 restricted to confidential information).
employment, under circumstances where the United States, if a

private person, would be liable to the claimant in accordance with

the law of the place where the act or omission occurred."        28

U.S.C. § 1346(b) (emphasis added).   While as a matter of abstract

linguistics the phrase "law of the place where the act or omission

occurred" might be thought to include generally applicable federal

law, it has long been settled that it does not, and that "the

liability of the United States under the Act [FTCA] arises only

when the law of the state would impose it."        Brown v. United

States, 653 F.2d 196, 201 (5th Cir. 1981).   Thus, even a violation

of the United States Constitution, actionable under Bivens,72 is not

within the FTCA unless the complained of conduct is actionable

under the local law of the state where it occurred.   Brown at 201.

     It follows, of course, and has consistently been held, that

"the FTCA was not intended to redress breaches of federal statutory

duties." Sellfors v. United States, 697 F.2d 1362, 1365 (11th Cir.

1983).   As the Second Circuit said in Chen v. United States, 854

F.2d 622, 626 (2d Cir. 1988):

     "The FTCA's 'law of the place' requirement is not
     satisfied   by   direct   violations   of   the   Federal
     Constitution, See Contemporary Mission, Inc. v. U.S.P.S.,
     648 F.2d 97, 104-05 n.2 (2d Cir. 1981); Birnbaum v.
     United States, 588 F.2d 319, 328 (2d Cir. 1978), or of
     federal statutes or regulations standing alone, Cecile
     Indus., Inc. v. United States, 793 F.2d 97, 100 (3d Cir.
     1986); Art Metal-U.S.A., Inc. v. United States, 753 F.2d
     1151, 1157-58 (D.C. Cir. 1985); Birnbaum, 588 F.2d at
     328; Nichols, 656 F.Supp. at 1444-45.        The alleged
     federal violations also must constitute violations of
     duties 'analogous to those imposed under local law,'

72
     Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 91 S.Ct. 1999 (1971).

                                38
       Cecile Indus., 793 F.2d at 100 (quoting Art Metal, 753
       F.2d at 1158.)"

See also, e.g., Zabala Clemente v. United States, 567 F.2d 1140,

1149 (1st Cir. 1977) (". . . even where specific behavior of

federal employees is required by federal statute, liability to the

beneficiaries of that statute may not be founded on the Federal

Tort Claims Act if state law recognizes no comparable private

liability"); Gelley v. Astra Pharmaceutical Products, Inc., 610

F.2d   558,   562    (8th   Cir.    1979)    (".    .   .   federally     imposed

obligations, whether general or specific, are irrelevant to our

inquiry   under     the   FTCA,    unless   state   law     imposes   a   similar

obligation upon private persons").            Our Court has long followed

this rule.    United States v. Smith, 324 F.2d 622, 624-25 (5th Cir.

1963) (the FTCA "simply cannot apply where the claimed negligence

arises out of the failure of the United States to carry out a

[federal] statutory duty in the conduct of its own affairs" and is

unavailable where "[t]he existence or nonexistence of" the claim

"depends entirely upon Federal statute"); Brown; Tindall v. United

States, 901 F.2d 53, 56 at n.8 (5th Cir. 1990) ("a federal

regulation cannot establish a duty owed to the plaintiff under

state law," citing Smith).          See also Bosco v. U.S. Army Corps of

Engineers, 611 F.Supp. 449, 454 (N.D. Tex. 1985).

       This is not to say that the required state law must be one

directly applicable to the conduct of federal employees or to the

precise activity from which the claim arose.                 The Supreme Court

made this clear in Indian Towing Co. v. United States, 76 S.Ct.

122, 124 (1955), where it relied on the "under like circumstances"

                                       39
language of section 2674 in holding that the United States could be

liable under the FTCA for the Coast Guard's negligence in the

operation of its lighthouse, asserting "it is hornbook tort law

that one who undertakes to warn the public of a danger and thereby

induces reliance must perform his 'good Samaritan' task in a

careful manner."      See also Block v. Neal, 103 S.Ct. 1089, 1092

(1983).     Although Indian Towing did not expressly refer to state

law, subsequent decisions have made plain that in FTCA cases "the

application    of   the   'Good   Samaritan'   doctrine   is   at   bottom a

question of state law."       United States v. S.A. Impresa de Viacao

Aerea Rio Grandense (Varig Airlines), 104 S.Ct. 2755, 2765 n. 12

(1984).     See also Sheridan v. United States, 108 S.Ct. 2449, 2455

(1988). If the government undertakes to perform a duty, such as to

furnish a lighthouse service or direct air traffic, and negligently

performs that duty, then it may be liable under the FTCA if a

similarly situated private enterprise would be liable under the

local law good Samaritan rule.        As the Supreme Court explained in

Sheridan:

     "By voluntarily adopting regulations that prohibit the
     possession of firearms on the naval base and that require
     all personnel to report the presence of any such firearm,
     and by further voluntarily undertaking to provide care to
     a person who was visibly drunk and visibly armed, the
     Government assumed responsibility to 'perform [its] "good
     Samaritan" task in a careful manner.'" Indian Towing Co.
     v. United States, 350 U.S. 61, 65, 76 S.Ct. 122, 124, 100
     L.Ed. 48 (1955). The District Court and the Court of
     Appeals both assumed that petitioners' version of the
     facts would support recovery under Maryland law on a
     negligence theory if the naval hospital had been owned
     and operated by a private person." Id. at 2555 (footnote
     omitted).

We have applied the same theory in FTCA cases involving air traffic

                                     40
controllers.     See Gill v. United States, 429 F.2d 1072, 1075 (5th

Cir. 1970).73

     The teaching of these authorities is that the violation of a

federal statute or regulation does not give rise to FTCA liability

unless the relationship between the offending federal employee or

agency and the injured party is such that the former, if a private

(or at least non-federal) person or entity, would owe a duty under

state law to the latter in an analogous non-federal situation.    If

the requisite relationship exists, then the statutory or regulatory

violation may constitute or be evidence of negligence in the

performance of that analogous state law duty.74   But merely because

a given state has a general doctrine of negligence per se does not

mean that every violation there of a federal statute by a federal

employee suffices for a claim by an intended statutory beneficiary

to be a claim under state law for purposes of the FTCA.   Otherwise,

in such states the FTCA would have been rewritten to include

conduct actionable only by virtue of federal law where "a private

individual under like circumstances" would not be liable under

state law.      Thus in Art Metal-U.S.A., Inc. v. United States, 753


73
     Gill was a Texas case. Texas has recognized the good
Samaritan doctrine since well before enactment of the FTCA. See,
e.g., Colonial Savings Ass'n v. Taylor, 544 S.W.2d 116, 119 (Tex.
1976).
74
     Similarly, in an action between private parties who owe a
duty one to the other under state law, such as the duties owed by
a seller to a buyer in respect to the quality of the goods sold,
violation of applicable federal law may constitute a breach of
that duty under a negligence per se concept, just as would
violation of state law. See Gibson v. Worley Mills, Inc., 614
F.2d 464, 466 (5th Cir. 1980).

                                  41
F.2d   1151   (D.C.    Cir.      1985),   the   D.C.       Circuit   rejected   FTCA

liability     sought   to   be    predicated    on     a    violation   of   federal

regulations, notwithstanding that local law had a broad negligence

per se doctrine and the plaintiffs were intended beneficiaries of

the regulatory provisions violated.             The court observed:          "duties

set forth in federal law do not, therefore, automatically create

duties cognizable under local tort law.              The pertinent question is

whether the duties set forth in the federal law are analogous to

those set forth in local tort law."              Id. at 1158 (citing Indian

Towing Co.).75    And, in Sellfors, an FTCA case sought to be based

on a federal statutory violation, the court stated: "We must first

reject appellant's insistence upon automatically applying the state

negligence per se law."          Id., 697 F.2d at 1367.        The Sellfors court

went on to say:

            "Even though violation of a federal statutory duty
       does not automatically invoke state law principles of
       negligence per se, where the government, in the
       performance of such duties does act negligently,
       liability may be found under state law because of the
       relationship created: the good samaritan doctrine. See
       Indian Towing Co. v. United States, 350 U.S. 61, 76 S.Ct.
       122, 100 L.Ed. 48 (1955)." Id.

       Where a claim is wholly grounded on violation of a federal

statute or regulation, to allow FTCA recovery merely on the basis

of a general, abstract state doctrine of negligence per se, without

requiring that there be some specific basis for concluding that

similar conduct by private or non-federal governmental employees in


75
     This language and holding were cited with approval by the
Third Circuit in Cecile Industries, Inc. v. United States, 793
F.2d 97 at 100 (3d Cir. 1986).

                                          42
clearly analogous circumstances would be actionable under state

law, is to in essence discriminate against the United States:

recovery against it is allowed, although in analogous circumstances

the private or municipal employer or employee would not be subject

to   liability   under   state     law.     Plainly,    the    FTCA    waiver    of

sovereign immunity does not go so far.

      Here the duty not to disclose return information is grounded

entirely on the federal statute, 26 U.S.C. § 6103.                    Neither the

majority, nor the district court, nor the plaintiff-appellee,

points to any provision of Texas statutory or common law analogous

to section 6103, much less any which in similar circumstances would

prohibit a state or municipal official, or a private person, from

disclosing information comparable to that disclosed here concerning

an individual recently convicted of a felony in the local courts.

In its footnote 36 the majority refers, without elaboration or

citation   of    authority,   to    the    torts   of   libel,      slander,    and

defamation as possible Texas law analogues to the claim made here.

However,   as    the   majority    recognizes,     libel      and   slander     are

specifically excluded from the FTCA, 28 U.S.C. § 2680(h), and so

presumably is defamation, which is essentially the same thing.

Further, the information disclosed here was in every significant

respect truthful and a matter of public record.               The footnote also

makes a similar conclusory reference to professional malpractice

arising from the disclosure of confidential information by lawyers

or psychiatrists or the like concerning a client or patient.

Again, no authority is cited.         It seems to me that the analogy is


                                      43
quite strained, as in the instances cited there is a broad and

general relationship of trust and confidence voluntarily undertaken

between the parties, while the relationship between the Internal

Revenue Service and taxpayers is largely involuntary, adversarial,

and at arms length. Tellingly, the majority relegates its asserted

Texas law analogues to a footnote, and makes no analysis either of

the particular elements necessary for recovery under such purported

section 6103 analogues or of the facts here to determine whether

such particular elements are established.    Nor did the district

court.   It is plain that the majority has relied exclusively on

section 6103 (as did the district court), with no justification for

doing so beyond the mere fact that Texas has a general doctrine of

negligence per se.76 For the reasons previously stated, that simply

76
     The majority apparently takes some comfort from the fact
that the prohibitions of section 6103(a) extend to certain state
and local government employees and, in some specified
circumstances, to private persons. Section 6103(a) provides:

          "(a) General rule.SQReturns and return information
     shall be confidential, and except as authorized by this
     titleSQ
               (1) no officer or employee of the United
          States,
               (2) no officer or employee of any State, any
          local child support enforcement agency, or any
          local agency administering a program listed in
          subsection (l)(7)(D) who has or had access to
          returns or return information under this section,
          and
               (3) no other person (or officer or employee
          thereof) who has or had access to returns or
          return information under subsection
          (e)(1)(D)(iii), (l)(12), paragraph (2) or (4)(B)
          of subsection (m), or subsection (n),

     shall disclose any return or return information
     obtained by him in any manner in connection with his
     service as such an officer or an employee or otherwise

                                44
will not suffice to convert this federal law claim to one under

Texas law.

     Moreover, the majority does not establish that there actually

is any Texas law doctrine of negligence per se applicable in a case

such as this, where the statute violated is a federal one and there

is also a federal statute that creates a comprehensive federal

cause   of   action   for   the   precise   federal   statutory   violation

alleged.     As in effect at the time of the here challenged press

releases, 26 U.S.C. § 7217 provided as follows:

     "§ 7217. Civil Damages for unauthorized disclosure of
     returns and return information

       (a) General rule.SQWhenever any person knowingly, or
     by reason of negligence, discloses a return or return
     information (as defined in section 6103(b)) with respect
     to a taxpayer in violation of the provisions of section
     6103, such taxpayer may bring a civil action for damages
     against such person, and the district courts of the
     United States shall have jurisdiction of any action
     commenced under the provisions of this section.

        (b)    No liability for good faith but erroneous
     interpretation.SQNo liability shall arise under this
     section with respect to any disclosure which results from
     a good faith, but erroneous, interpretation of section
     6103.

       (c) Damages.SQIn any suit brought under the provisions
     of subsection (a), upon a finding of liability on the


     or under the provisions of this section. For purposes
     of this subsection, the term "officer or employee"
     includes a former officer or employee."

Obviously, section 6103(a)(1) is the only clause applicable to
this case. The word "other" in clause (3) plainly excludes
federal employees from that clause. But even if section
6103(a)(2) or section 6103(a)(3) applied by analogy, that would
be an analogous federal law, not an analogous state law. The
majority's discussion of clauses (2) and (3) of section 6103(a)
merely serves to confirm that it relies exclusively on federal
law.

                                     45
     part of the defendant, the defendant shall be liable to
     the plaintiff in an amount equal to the sum ofSQ

              (1) actual damages sustained by the
          plaintiff as a result of the unauthorized
          disclosure of the return or return information
          and, in the case of a willful disclosure or a
          disclosure which is the result of gross
          negligence, punitive damages, but in no case
          shall a plaintiff entitled to recovery receive
          less than the sum of $1,000 with respect to
          each instance of such unauthorized disclosure;
          and

              (2) the costs of the action.

       (d) Period for bringing action.SQAn action to enforce
     any liability created under this section may be brought,
     without regard to the amount in controversy, within 2
     years from the date on which the cause of action arises
     or at any time within 2 years after discovery by the
     plaintiff of the unauthorized disclosure."
     Added Pub.L. 94-455, Title XII, § 1202(e)(1), Oct. 4,
     1976, 90 Stat. 1687, and amended Pub.L. 95-600, Title
     VII, § 701(bb)(7), Nov. 6, 1978, 92 Stat. 2923. 77

None of the Texas negligence per se cases cited by the majority

involve   a   situation   where   there    is   a   statutorily   created

comprehensive cause of action for the statutory violation claimed

to constitute negligence per se.78      It seems to me evident that the

77
     In 1982 section 7217 was repealed and replaced by 26 U.S.C.
§ 7431, which generally allows for an action against the United
States for violations of section 6103. The legislation repealing
section 7217 and enacting section 7431 provided that such
legislation would "apply with respect to disclosures made after
the date of enactment of this Act [September 3, 1982]." Pub. L.
97-248, Title III, § 357(c). Hence, section 7217 remains
applicable to the here challenged disclosures, and section 7431
is inapplicable.
78
     The closest case cited by the majority is El Chico Corp. v.
Poole, 732 S.W.2d 306 (Tex. 1987). Poole involved suits against
licensed on-premises beverage distributors for selling liquor to
intoxicated persons contrary to Texas Alcoholic Beverage Code
Ann. 101.63(a) (Vernon 1978). Plaintiffs were individuals
injured in collisions during 1984 with cars driven by those to
whom the defendants had recently dispensed the alcoholic

                                   46
Texas courts would not create a common law cause of action for the

statutory violation in such a situation, particularly where the

statute violated is a federal one and the statute creating a

comprehensive cause of action for the violation is likewise a

federal one. Indeed, what could possibly motivate a Texas court to

create such a cause of action in those circumstances?   If the Texas

cause of action merely mirrored section 7217, what purpose would be

served?79 Texas law obviously could not prevent recovery authorized

by section 7217.   It seems just as plain that Texas could not


beverages in violation of the referenced Texas statute. The
Texas Supreme Court handed down its decision on June 3, 1987,
holding the defendants civilly liable and relying in part on the
doctrine of negligence per se. Id., 732 S.W.2d at 312-314. At
the time of the complained of acts and injuries, and indeed at
the time the Supreme Court's opinion was handed down, no Texas
statute spoke to the question whether or under what circumstances
there would be civil liability for violation of this or similar
provisions of the Texas Alcoholic Beverage Code. The Texas
Supreme Court did note, however, that on June 1, 1987, the
legislature had passed an amendment to the Texas Alcoholic
Beverage Code providing for civil liability if it was apparent to
the party furnishing the alcoholic beverage that the person being
served was obviously intoxicated to the extent of presenting a
clear danger to himself and others. The Supreme Court noted that
it was uncertain whether the act would become law, observing that
it had not yet been signed by the governor and that its
"effectiveness . . . depends upon the action, if any, taken by
the Governor." Id., 732 S.W.2d at 314. The Court also noted
that the legislation apparently placed "a much more onerous
burden of proof" on the plaintiff than did the Court's opinion.
The Court, however, declined to apply this more onerous standard
because the legislative amendment "does not by its terms govern a
cause of action arising or accruing before its effective date."
Id. The plain implication of Poole is that the statutory cause
of action would be exclusive of any court-created action under a
negligence per se theory with respect to statutory violations
occurring after the legislation went into effect.
79
     Clearly, state as well as federal courts are available for
suits under section 7217 itself, as its grant of federal
jurisdiction does not purport to be exclusive. See, e.g.,
Tafflin v. Levitt, 110 S.Ct. 792 (1990).

                                47
enhance the recovery provided for in section 7217 or authorize such

recovery under circumstances in which section 7217 does not allow

it.80   Any such law would plainly be preempted by section 7217.

See, e.g., Offshore Logistics, Inc. v. Tallentire, 106 S.Ct. 2485,

2499 (1986); Mobil Oil Corp. v. Higginbotham, 98 S.Ct. 2010, 2015

(1978); Brown v. General Services Administration, 96 S.Ct. 1961,

1969 (1976); United States v. Demko, 87 S.Ct. 382, 383-84 (1966);

Rollins v. Marsh, 937 F.2d 134, 140 (5th Cir. 1991); Atkinson v.

Gates, McDonald & Co., 838 F.2d 808 (5th Cir. 1988); LeSassier v.

Chevron USA, Inc., 776 F.2d 506 (5th Cir. 1985).           Here we deal with

a suit grounded on the liability of federal employees for actions

taken in the course of their employment with the Internal Revenue

Service in releasing federal income tax information contrary to

section 6103(a)(1) and so as to create civil liability under

section 7217.       Clearly in such instances section 7217 must be

preemptive of state law.       As the Court remarked in Boyle v. United

Technologies Corp., 108 S.Ct. 2510, 2514-15 (1988):             "Another area

that we have found to be of peculiarly federal concern, warranting

the displacement of state law, is the civil liability of federal

officials for actions taken in the course of their duty.             We have

held    in   many   contexts   that   the   scope   of   that   liability   is


80
     For example, could Texas law allow civil recovery for a
section 6103 proscribed disclosure even though it resulted "from
a good faith, but erroneous, interpretation of section 6103" and
was hence not actionable under section 7217(b)? Could Texas law
authorize a longer limitations period than that of section
7217(d)? Could Texas law authorize recovery of more than the
$1,000 provided for in section 7217(c) absent proof of larger
actual damages?

                                      48
controlled by federal law."

       The only reasonable conclusion is that the complained of

conduct by the IRS employees here was not, and could not have been,

actionable under Texas law; it was, and was only, a violation of

section 6103 actionable under section 7217.            Because it was not

actionable under Texas law, the United States had no liability

under the FTCA.

       The section 6103 violation was not a cause of Johnson's

damage.

       The   majority   accepts,   arguendo,    that    Lampert    correctly

construes section 6103 and accordingly that the violations here

are:    the disclosure of Johnson's middle initial "E." (the press

releases describe him as "Elvis E. Johnson," while the information

uses "Elvis Johnson"); his age (59); the title of his executive

position     with   American   National   Insurance    Company    (the   press

releases say "an executive vice-president for the American National

Insurance Corporation," but the trial record refers to him as "an

executive for American National Insurance Company"); and his street

address (the press releases, which have "Galveston, Texas" headers

and use "here" to refer to Galveston, describe Johnson as "of 25

Adler Circle"; the information describes him as "a resident of

Galveston, Texas").81

81
     The information to which Johnson pleaded guilty charged a
violation of 26 U.S.C. § 7201, a felony that then provided for a
maximum prison term of five years and a $10,000 fine for "[a]ny
person who willfully attempts in any manner to evade or defeat
any tax imposed by this title." The law clearly is, and has been
in this Circuit since well before any of the events at issue,
that establishing a violation of section 7201 requires a finding

                                     49
     The   April   17   press   release   would   have   been   entirely   in

conformance with section 6103 had it merely omitted the middle

initial "E.," the figure "59," and the word "vice-president," while

expressly substituting the already clearly implicit "Galveston" for

"25 Adler Circle."      As so redacted, the press release would read as

follows (bracketed material omitted; underscored added):

     "INSURANCE EXECUTIVE PLEADS GUILTY IN TAX CASE

          GALVESTON, TEXASSQIn U.S. District Court here, Apr.
     10, Elvis [E.] Johnson, [59,] plead guilty to a charge of
     federal tax evasion.      Judge Hugh Gibson sentenced
     Johnson, of [25 Adler Circle] Galveston, to a six-month
     suspended prison term and one year supervised probation.

          Johnson, an executive [vice-president] for the
     American National Insurance Corporation, was charged in
     a criminal information with willful evasion of federal


that the defendant "acted willfully and knowingly with specific
intent to evade his income tax obligation," United States v.
Daniels, 617 F.2d 146, 148 (5th Cir. 1980), and that "a
negligent, careless, or unintentional understatement of income"
is not "sufficient." United States v. Garber, 607 F.2d 92, 97-98
(5th Cir. 1979). "The government must demonstrate that the
defendant willfully concealed and omitted from her return income
which she knew was taxable." Id. at 98.
     The information here alleged in relevant part as follows:

     ". . . on . . . April 15, 1976 . . . the defendant
     ELVIS JOHNSON, a resident of Galveston, Texas, did
     willfully and knowingly attempt to evade and defeat a
     large part of the income tax due and owing by him to
     the United States for the calendar year 1975, by
     preparing and causing to be prepared, by signing and
     causing to be signed, and by mailing and causing to be
     mailed, . . . a false and fraudulent income tax return,
     which was filed with the Internal Revenue Service,
     wherein he stated and represented that his taxable
     income for said calendar year was $53,589.00 and that
     the amount of tax due and owing thereon was the sum of
     $18,374.50, whereas, as he then and there well knew,
     his taxable income for 1975 was $59,784.18 upon which
     said taxable income he owed to the United States an
     income tax of $21,849.47 (Violation: Title 26, United
     States Code, Section 7201)."

                                    50
     tax by filing a false and fraudulent tax return for 1975.

          In addition to the sentence, Johnson will be
     required to pay back taxes, plus penalties and interest."

     There is absolutely no evidence whatever even tending to

suggest that such a press release would have had, or was calculated

to have had, any different effect on Johnson or his relations with

American    National    Insurance     Company       than       the   press   releases

actually issued.82      The district court, in effect, simply ignored

this problem and treated the entirety of the press releases as

proscribed under section 6103.        Hence the district court's factual

finding of causation is grounded on what the majority has assumed

is a legally incorrect foundation.              The majority (footnote 41)

asserts    "it   was   not   beyond   reason    .    .     .    to   find    that   the

confidential information that was released caused the damage to

Johnson."    But no explanation is given for this delphic and wholly

counterintuitive conclusion.83This was a matter as to which Johnson


82
     While the majority refers, as did the district court, to the
fact that Johnson was known as "E.E." to many people, there is no
evidence that a reference to "Elvis Johnson, of Galveston, an
American National Insurance Company executive," would not have
sufficed to identify him. Furthermore, Johnson's damage claims
are almost entirely premised on his loss of high position with
American National. Yet, it is undisputed that the chief
executive officer and general counsel of that concern, as well as
a couple of others on its board, were aware, before any press
release, that Johnson had pleaded guilty to the information and
been sentenced. There is not a scintilla of evidence that anyone
thought that the addition of the section 6103 confidential (non-
public domain) information even had the potential for making any
difference at all to anyone with American National (or to anyone
else).
83
     The significant facts were Johnson's identity, his being an
executive with American National, and his felony offense, all of
which were non-confidential, public domain matters.

                                      51
had the burden of proof and that burden surely cannot have been

sustained by such unreasonable and unexplained speculation.

      Nor is this the whole of it.        The district court reasoned that

because a minority of the board knew about Johnson's April 10

guilty plea before any press release, but he was not forced to

resign until a few days after the second and last (April 17)

release, that therefore the press releases themselves caused him to

be terminated.      But this is pure post-hoc, propter-hoc reasoning.

No one testified that the press releases had anything to do with

Johnson's loss of position.         The district court seems to assume

that the board as a whole would not have been told.           The majority

assumes that there was a change of heart because of the publicity.

There is no evidence to support either assumption.           Johnson was a

member of the board, and the second ranking executive with the

company.   Only the board could remove him from that position.           The

fact that a minority of the board knew of the April 10 conviction

and   failed   to   take   action   before    April   17   proves   nothing.

Moreover, the evidence is undisputed that the whole board and all

the stockholders of this large, publicly held company, the stock of

which was publicly traded, would have had to have been informed,

even if there had never been any press release whatever.             Johnson

himself testified:

      "Q. At some point you were going to tell the Board that
      you were a tax felon?

      A. It would be in the footnotes of the annual report,
      sir.

      Q.   And would have gone out to the board of directors?


                                     52
     A.    And to the shareholders.

     Q. And to the shareholders. And you were going to do
     that regardless whether there was a press release?

     A.    It would have to have been done, yes, sir."84

     In these circumstances, and on this barren record, it is

wholly fanciful to suggest that the inclusion in the press releases

of the essentially minor matters whose disclosure was prohibited by

section 6103 was a cause of Johnson's loss of position at American

National or of any material damage to him.

                                       Conclusion

     The     majority     and        the     district      court    recite    evidence,

principally from Johnson himself, tending to indicate that he

wasn't    really   guilty       of    felony       tax   evasion,     but    was   merely

negligent at worst, carelessly relying on his wife's confused

bookkeeping, and/or that he simply sacrificed himself to protect

his wife.     Any such contention is wholly inconsistent with the

wording of the information to which Johnson pleaded guilty as well

as with the necessary elements of a section 7201 violation.                           See

footnote 12 supra. In this case Johnson's convictionSQwhich he has

never challengedSQwholly bars him from taking any such position,

especially    in   this     suit           against   the     United    States,      which

successfully prosecuted him for his tax fraud against it.                            See,

e.g., Piper v. United States, 392 F.2d 462, 464-65 (5th Cir. 1968);

Tomlinson v. Lefkowitz, 334 F.2d 262, 264-65 (5th Cir. 1964), cert.

84
     And we also know as a matter of common knowledge that this
information would likewise have to be disclosed to the SEC, where
it would be a matter of public record, and to the investment
community.

                                              53
denied, 85 S.Ct. 650 (1965).         See also, e.g., United States v.

Thomas,   709   F.2d   968,   972   (5th   Cir.   1983).   The   majority

acknowledges that there was no breach of the plea of agreement, 85

but nevertheless it, and the district court, seem to view the

matter as if Johnson's legitimate expectations from the agreement

were frustrated. Again, however, the conviction stands and Johnson

is bound by its necessarily implied findings.         He never sought to

challenge it.   Having received a short, probated sentence for what

we must presume was the willful, knowing, and intentional cheating

of the United States out of several thousand dollars, and protected

by that sentence from more severe punishment, he now collects

several million dollars from the United States because this matter

of public recordSQwhich he admits all the shareholders of his

publicly-held company would have to have been specifically informed

of anywaySQwas mentioned in two brief Galveston press releases.

Neither the law nor the facts support this recovery.        Johnson has

indeed made a silk purse from a sow's ear, and we should not

countenance it.




85
     This is because, as the majority points out (fn. 42), "[t]he
plea agreement specified only that the Justice Department would
not issue a press release," and there is no finding or conclusive
evidence that the Justice Department caused either press release
or failed to inform the IRS of the agreement. The majority notes
that neither Johnson nor the district court relied on a claim of
breach of the plea agreement.

                                     54